Citation Nr: 0414100	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  04-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an effective date earlier than March 26, 2003, 
for the award of service connection for Meniere's disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran had verified active service from August 1946 to 
January 1948; he also reports active service from September 
1950 to January 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

On May 18, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
right ear defective hearing was denied in a January 1949 
rating decision.  The veteran was informed of the denial and 
his appeal rights, in a January 27, 1949 letter.  

2.  The veteran did not appeal the 1949 decision, or file 
another claim pertaining to Meniere's disease or hearing 
impairment until March 26, 2003, when he filed a claim 
seeking service connection for "loss of hearing and 
balance."  In fact, there is no evidence of any 
communication from the veteran between January 1949 and March 
2003 pertaining to hearing impairment.      

3.  A September 2003 rating decision granted service 
connection for Meniere's disease and assigned an effective 
date of March 26, 2003 therefor.  
 



CONCLUSIONS OF LAW

1.  The January 1949 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a) and 3.160(d) 
(2003).

2.  The effective date for service connection for Meniere's 
disease is March 26, 2003.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

In Huston v. Principi, 17 Vet. App. 195 (2003), the United 
States Court of Appeals for Veterans Claims (Court) applied 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 to 
an appeal involving the denial of an earlier effective date 
for service connection for bilateral hearing loss.  In 
VAOPGCPREC 8-2003, however, the General Counsel noted that 
Huston should not be viewed as precedential and held that if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

In this case, the RO provided the section 5103(a) notice on 
the underlying issue of entitlement to service connection for 
Meniere's disease in April 2003.  Pursuant to VAOPGCPREC 8-
2003, which the Board is bound to follow, see 38 U.S.C.A. 
§ 7104(c), an addition section 5103(a) notice was not 
required following the filing of the notice of disagreement 
that raised the issue of an earlier effective date for the 
grant of service connection.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  The Board concludes 
that a decision on the merits now would not violate the VCAA, 
nor prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Earlier Effective Date

By way of background on the proceedings in this claim, the 
veteran was initially denied service connection for right ear 
defective hearing in a January 1949 rating decision.  The 
veteran was informed of the denial and his appeal rights, in 
a January 27, 1949 letter.  The veteran did not appeal the 
1949 decision.  There is no evidence of any communication 
from the veteran indicating disagreement with the 1949 
decision.  

Further, the Board notes that the record is devoid of any 
evidence of another claim pertaining to Meniere's disease or 
hearing impairment until March 26, 2003, when the veteran 
filed a claim seeking service connection for "loss of 
hearing and balance."  A September 2003 rating decision 
granted service connection for Meniere's disease and assigned 
an effective date of March 26, 2003 therefor.  The veteran 
perfected an appeal to the Board.  In this appeal, the 
veteran apparently maintains that even though there was no 
diagnosis of Meniere's disease before 1949, his hearing 
problem had its onset as early as in 1947 (as evidenced by 
in-service treatment for hearing problems) and that in-
service hearing problem was an early symptom of current 
Meniere's disease diagnosed after service.  Accordingly, he 
maintains that the effective date for the purposes of 
disability compensation based upon Meniere's disease should 
be set well before March 26, 2003, although he does not 
specify the earlier effective date desired.  

As noted above, the record contains no evidence of 
communication from the veteran indicating disagreement with 
the 1949 denial of his right ear defective hearing claim.  
Nor has the veteran argued that he did not receive 
notification of the denial.  An appeal requires a notice of 
disagreement on behalf of the claimant and a substantive 
appeal after a statement of the case is provided.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  If no notice of 
disagreement is filed within the time limit provided, the 
determination becomes final.  38 U.S.C.A. § 7105(c).  A 
finally adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of a 
disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  Therefore, under the facts of this case, 
the 1949 rating decision, effectively, is a final and binding 
determination as to the conclusion based on the evidence on 
file at the time.  Thus, as the March 2003 claim is alleged 
to be based upon Meniere's disease that had its onset in 
service in the form of right ear hearing impairment, the 
March 2003 claim is a claim to reopen.  
  
The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date for the purposes of compensation for these 
types of claims "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

The assigned effective date of March 26, 2003 is the date of 
receipt of the veteran's Meniere's disease claim.  There is 
no evidence in the file, or any allegation from the veteran, 
that a claim - formal or informal - pertaining to hearing 
problems was filed between the denial in January 1949 and the 
March 2003 claim.  Although the veteran may have suffered 
from hearing impairment for either or both ears since active 
duty, and the evidence of record to date shows medical 
assessment of Meniere's disease more than two decades ago, 
the effective date for service connection based on a claim to 
reopen cannot be the date of receipt of any claim which was 
previously and finally denied.  Nor can such a date be based 
upon the date of earliest medical determination of 
manifestation of a disorder or disease which was previously 
and finally denied.  See, e.g., Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.").  See 
also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The 
fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  As such, on the 
record to date, there is no basis to assign an effective date 
earlier than March 26, 2003. 

In light of the foregoing, the preponderance of the evidence 
is against the claim.  Therefore, 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (resolution of reasonable doubt in the veteran's 
favor) are not for application here.


ORDER

An effective date earlier than March 26, 2003 is denied for 
the grant of service connection for Meniere's disease. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



